PER CURIAM.
Petitioner filed its petition for writ of certiorari to review the action of the respondent, to wit, the issuance of a binding letter of interpretation under Florida Statute 380.06(4)(a). Upon consideration, we remand this cause to the respondent for further proceedings, including the taking of testimony to establish a sufficient record for review. Upon remand the respondent shall make findings of fact and conclusions of law.
Certiorari granted and the cause remanded for further proceedings in accordance with this opinion.
HOBSON; A. C. J., and GRIMES and SCHEB, JJ., concur.